COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00301-CR


STEVI RENE HAMPTON                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1353649W

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Stevi Rene Hampton attempts to appeal from the trial court’s

June 30, 2014 judgment adjudicating him guilty of theft from a person and

sentencing him to seven months’ confinement in state jail pursuant to a plea

agreement in which Appellant pled true to the allegations in the State’s motion to




      1
       See Tex. R. App. P. 47.4.
adjudicate guilt and waived all rights of appeal. Appellant filed a pro se notice of

appeal on July 23, 2014.

      The trial court’s certification states that “the defendant has waived the right

of appeal.” Accordingly, we informed Appellant and his appointed counsel by

letter on July 30, 2014, that this case was subject to dismissal unless he or any

party showed grounds for continuing the appeal on or before August 11, 2014.

See Tex. R. App. P. 25.2(d). We received no response. Accordingly, we dismiss

the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).

                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 4, 2014




                                         2